Exhibit 99.1 HEELYS, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Certified Public Accountants F-2 Consolidated Balance Sheets as of December 31, 2012 and 2011 F-3 Consolidated Statements of Operations for the Years Ended December 31, 2012 and 2011 F-4 Consolidated Statements of Comprehensive Loss for the Years Ended December 31, 2012 and 2011 F-5 Consolidated Statements of Stockholders' Equity for the Years Ended December 31, 2011 and 2012 F-6 Consolidated Statements of Cash Flows for the Years Ended December 31, 2012 and 2011 F-7 Notes to Consolidated Financial Statements F-8 - F-25 Index REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS Board of Directors Heelys, Inc. We have audited the accompanying consolidated financial statements of Heelys, Inc. (a Delaware corporation) and subsidiaries, which comprise the consolidated balance sheets as of December 31, 2012 and 2011, and the related consolidated statements of operations, changes in stockholders’ equity, comprehensive loss, and cash flows for the years then ended, and the related notes to the financial statements. Management’s responsibility for the financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Heelys, Inc. and subsidiaries as of December 31, 2012 and 2011, and the results of their operations and their cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. /s/ Grant Thornton LLP Dallas, Texas April 5, 2013 F-2 Index HEELYS, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share and par value data) December 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Investments Accounts receivable, net of allowances of $353 and $391, respectively Inventories Prepaid expenses and other current assets Prepaid income taxes and income taxes receivable Deferred income taxes 14 Total current assets PROPERTY AND EQUIPMENT PATENTS AND TRADEMARKS INTANGIBLE ASSETS - GOODWILL - DEFERRED INCOME TAXES 10 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Deferred income taxes 10 Total current liabilities ` LONG TERM LIABILITIES: Income taxes payable Deferred income taxes 59 40 Other long term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 12) STOCKHOLDERS' EQUITY: Common stock, $0.001 par value, 75,000,000 shares authorized; 27,571,052 shares issued and outstanding as of December 31, 2012 and 2011 28 28 Additional paid-in capital Accumulated (deficit) retained earnings ) Accumulated other comprehensive loss ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to consolidated financial statements. F-3 Index HEELYS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) Year Ended December 31, NET SALES $ $ COST OF SALES GROSS PROFIT SELLING, GENERAL AND ADMINISTRATIVE EXPENSES Selling and marketing General and administrative Impairment of goodwill - Impairment of intangible assets 87 - Restructuring charges - Total selling, general and administrative expenses LOSS FROM OPERATIONS ) ) OTHER (INCOME) EXPENSE Interest (income) expense, net ) ) Other (income) expense, net ) ) Exchange (gain) loss, net 54 (6
